Citation Nr: 0418018	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  04-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to an effective date earlier than 
February 16, 1999, for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The issue of entitlement to an effective date earlier than 
February 16, 1999, for TDIU will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to TDIU, effective from February 16, 1999, 
was granted by an August 1999 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination..  

2.  Evidence received since the August 1999 decision is so 
significant, either by itself or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the appellant's claim.


CONCLUSION OF LAW

1.  The August 1999 rating decision which assigned an 
effective date of February 16, 1999, for TDIU is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the August 1999 rating decision 
is new and material and the appellant's claim of entitlement 
to an effective date earlier than February 16, 1999, for TDIU 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to an effective date earlier 
than February 16, 1999, for TDIU.  

As will be discussed in greater detail, the Board finds that 
new and material evidence has been received and that the 
claim should be reopened.  The Board also finds that 
additional evidentiary development is necessary before this 
claim can be adjudicated on the merits.  This development 
will be discussed in greater detail in the remand portion of 
this document.  

Analysis

The veteran is seeking an effective date earlier than 
February 16, 1999, for TDIU.  Specifically, it is claimed by 
and on behalf of the veteran that an effective date earlier 
than February 16, 1999, for TDIU is warranted because a claim 
for such benefits was submitted by the veteran in January 
1986.  It is further argued that, although the veteran did 
not have residuals from his inservice injuries at the time of 
discharge, the medical evidence of record reflects that he 
had developed residuals of such injuries in the form of 
arthritis in the knees and back by the 1970s.  Accordingly, 
it is claimed by and on behalf of the veteran that the prior 
denials of service connection for residuals of the veteran's 
bilateral knee and back injuries as well as TDIU based on 
these disorders constituted clear and unmistakable error.  

Generally, a claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  

Under the revised provisions of 38 C.F.R. § 3.156(a), which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In the August 1999 rating decision, the RO granted TDIU, 
effective from February 16, 1999, the date of receipt of the 
veteran's claim.  The veteran was notified of this 
determination in August 1999.  However, a timely notice of 
disagreement was not received.  Accordingly, the August 1999 
rating decision is final under 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

As a result of the veteran's request to reopen his claim in 
March 2003, the RO adjudicated this claim in a March 2003 
rating decision and determined that the veteran did not meet 
the minimal percentage requirements in January 1986 to be 
eligible for TDIU.  The RO essentially concluded that the 
veteran had failed to submit any evidence that would warrant 
an earlier effective date.  

Evidence received subsequent to the August 1999 rating 
decision consists of statements by and on behalf of the 
veteran.  Specifically, in the February 2004 VA Form 9, 
Appeal to Board of Veterans' Appeals, as well as in the May 
2004 VA Form 646, Statement of Accredited Representative in 
Appealed Case, it is asserted by and on behalf of the veteran 
that an earlier effective date of January 1986 for TDIU is 
warranted because, at this time, his claim for unemployment 
compensation was received and the medical evidence of record 
showed that he was unemployable due to disorders which were 
the result of injuries sustained during his period of 
military service.  Accordingly, it is argued by the appellant 
that clear and unmistakable error was committed in 1986, when 
service connection for arthritis of the knees and back and 
TDIU as a result of these disabilities was not established.

The Board finds that these communications include a new 
argument which has not been considered by the RO.  There is 
now a basis on which to assign an effective date earlier than 
February 16, 1999, for TDIU.  As such, this evidence raises a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, this evidence is "new and material" and the 
claim is reopened.  

Having reopened the claim, the Board has first considered 
whether de novo Board action is appropriate at this time.  
However, as indicated below, the Board has preliminarily 
determined that additional development is necessary.  A final 
Board decision on this claim will therefore not be issued 
until such development is completed.  





ORDER

New and material evidence having been submitted, the claim of 
entitlement to an effective date earlier than February 16, 
1999, for TDIU, is reopened; to this extent only, the appeal 
is granted.


REMAND

Historically, the Board notes that by decision dated in 
August 1999, in addition to granting TDIU, the RO also 
granted service connection for arthritis of the lumbar spine, 
evaluated as 20 percent disabling; arthritis of the left 
knee, evaluated as 10 percent disabling; arthritis of the 
right knee, evaluated as 10 percent disabling; and arthritis 
of the cervical spine, evaluated as zero percent disabling.  
The August 1999 rating decision also assigned an effective 
date of April 15, 1997, the date the veteran's reopened claim 
for these disorders was received.  However, as noted above, 
it is argued by the appellant that clear and unmistakable 
error was committed in 1986, when service connection for 
arthritis of the knees and back and TDIU as a result of these 
disabilities was not established.  Essentially, it is claimed 
by and on behalf of the veteran that he is entitled to an 
earlier effective date for service connection for back and 
bilateral knee disorders and, therefore, an earlier effective 
date for the award of TDIU.

The Board notes that the veteran did not meet the minimum 
schedular criteria for a TDIU in 1986.  However, inasmuch as 
the veteran claims that the denial of service connection for 
back and bilateral knee disorders prior to April 15, 1997, 
constitutes clear and unmistakable error, it would be 
inappropriate for the Board to decide the TDIU effective date 
issue prior to the resolution of the clear and unmistakable 
error issue.  

Specifically, as the theories supportive of the veteran's 
claim in this appeal involve the issue of clear and 
unmistakable error noted above, and since the disposition of 
the clear and unmistakable error issue will likely have a 
direct bearing on the resolution of the current appeal, the 
Board finds that the clear and unmistakable error issue 
should be addressed by the RO in the context of the current 
appeal.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should review the prior rating 
decisions with respect to the veteran's 
claims of entitlement to service 
connection for back and bilateral knee 
disorders, to include the June 1986 
rating decision in connection with the 
veteran's January 1986 claim for 
unemployability benefits, to determine 
whether any of the rating decisions were 
clearly and unmistakably erroneous.  The 
veteran should be notified of this 
determination and of his appellate 
rights.  If the decision is unfavorable 
to the veteran and a Notice of 
Disagreement and Substantive Appeal are 
filed after the issuance of a Statement 
of the Case, this issue should be 
included in the veteran's current appeal.

2.  When the development requested above 
has been completed, the issue of 
entitlement to an effective date prior to 
February 16, 1999, for TDIU should be 
reviewed to determine whether any change 
is warranted based on the above 
adjudicative actions.  If the benefit 
sought is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case with 
respect to this issue and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



